DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/30/2020 have been fully considered but they are not persuasive. 
Applicant argues that the haptic insert 434 is not provided away from the lens portion. And therefore the limitation “an end of the shaft portion is provided away from the optical portion” has not been met.
However, as shown in Fig. 14, an end of the haptic insert 434(shaft portion) is spaced apart from the lens portion 412. Therefore it is provided ‘away’ from the lens portion as recited in the claims. 
Applicant’s amended claim recites “a long flat support plate configured to maintain a position of the optical portion in an eye”.  Applicant argues that Klima reference does not disclose the support plate being long and flat.
Applicant does not disclose in which plane the “long flat support plate” is flat in. Also, as shown in the figures at least a portion of the haptic region is ‘flat’ (See Figs. 14-15).  
Additionally, a definition of “flat” as provided by dictionary.com is “smooth and even”, which describes the haptic, 414.
As shown in Fig. 1A of the present application, the “long flat support plate” also appears to be a version of a loop haptic. Applicant should clarify the structural features recited in the claims. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 10 is rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 10 recites “wherein the support plate protrudes toward a cornea”. Applicant should amend the claims to recite “configured to’ language. For example “wherein the support plate is configured to protrude towards a cornea”.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Referring to claim 2, the claim does not appear to include enough structural elements of the lens to ascertain the meets and bounds of this claim. For example, it is unclear how the applicant is intending to claim ‘restoration time’.  It appears that the applicant is reciting a feature that would naturally occur after implantation of the lens. Therefore it is unclear how this feature can be claimed by the applicant. 
Referring to claim 3, applicant claims “where a cross-sectional area of the flexible material constituting the support plate is the smallest” it is unclear what the ‘smallest’ is in reference to. For example which part of the lens is this feature being compared to.  
Referring to claim 4, similarly to claim 2, the claimed language is unclear. Applicant claims “a thickness such that a restoration time of restoring the support plate from a folded state...”   It appears that the applicant is reciting a feature that would naturally occur after implantation of the lens. Therefore it is unclear how this feature can be claimed by the applicant. Applicant should amend the claim to recite structural features to the lens that encompass these features. 
Referring to claim 9, applicant recites “a joint portion that protrudes from an edge of the optical portion toward an outside”, it is unclear what is meant by the term ‘outside’ relative to an optical edge. Appropriate clarification/wording is required. 
Claim 9 recites the limitation "support plate" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Applicant should amend the claim to recite “the long flat support plate” to provide antecedent basis and uniformity throughout the claims. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipation by Klima (US 4).
Referring to claim 1, Klima discloses an intraocular lens comprising: an optical portion(412) having a predetermined refractive power; and a long flat support plate(haptic, 414) configured to maintain a position of the optical portion in an eye, wherein the support plate(414) includes a main body(polymer resin layer, 414a) formed of a flexible material and a shaft portion(insert, 434) formed of an elastic material(paragraph 17), wherein at least a portion of the shaft portion is covered by the main body, and wherein an end of the shaft portion is provided away from the optical portion(embedded into the resin material).
Referring to claim 2, Klima discloses as understood (see 112 rejection above) a lens system fully capable of having a moment of inertia of area of the main body is a moment of inertia of area such that a restoration time of restoring the support plate from a folded state to a natural state is between a time for a support portion formed only of the flexible material to return to a natural state from a folded state and a time for a support portion formed only of the elastic material to return to a natural state from a folded state.[The lens structure of Klima is fully capable of performing the desired function as claimed].
Referring to claim 3, Klima discloses wherein the main body is connected integrally with the optical portion (see Fig. 14, where the lens system is one unit, this integral), wherein the shaft portion (434) extends to a distal end of the support plate and to the optical portion (Fig. 14), and wherein a region where the shaft portion (See Figs. 14-15) extends includes a region where a cross-sectional area of the flexible material constituting the support plate is the smallest.
  Referring to claim 4,  Klima discloses as understood (see 112 rejection above) a lens system fully capable of having a thickness of a portion of the main body in an optical axis direction of the optical portion, wherein the portion of the main body is a portion covering the shaft portion, is a thickness such that a restoration time of restoring the support portion-plate from a folded state to a natural state is between a time for a support portion formed only of the flexible material  to return to a natural state from a folded state and a time for a support portion formed only of the elastic material to return to a natural state from a folded state. [The lens structure of Klima is fully capable of performing the desired function as claimed].
Referring to claim 9, Klima discloses wherein the support plate (414) is connected to the optical portion (412) via a joint portion (416, leg portion) that protrudes from an edge of the optical portion toward an outside (see 112 rejection above), and wherein the end of the shaft portion is positioned at the joint portion or the support plate (Fig. 14).
Referring to claim 10, Klima discloses wherein the support plate protrudes toward a cornea relative to the optical portion (the support plate is fully capable of protruding toward the cornea).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY P SHIPMON whose telephone number is (571)270-1448.  The examiner can normally be reached on MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY P SHIPMON/Examiner, Art Unit 3774                                                                                                                                                                                                        
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774